Per Curiam.
This was_ an action on an insurance policy given by the defendant company to the plaintiffs covering merchandise and fixtures belonging to them, and located in a store in the city of Trenton. The trial resulted in a verdict in favor of the plaintiffs, the jury assessing their damages at $1,409.
*1016The defense relied upon was that there was fraud perpetrated by the plaintiffs upon the defendant in furnishing to the latter false vouchers for the goods claimed to have been injured. The proof was clear that many of these vouchers had been altered in their dates, and upon this fact being called to the attention of the plaintiffs and their agent, by counsel for the defendant, the former went into another room for consultation, and upon their return agreed to settle plaintiffs’ claim for less than one-quarter of the amount originally claimed as' the loss sustained. The significance of this offer seems to have been overlooked by the jury, and this fact leads us to the conclusion that this case should be retried. It is immaterial -whether, if these alterations were made for the purpose of defrauding the defendants, they were the work of the plaintiffs or of their agent, for the plaintiffs cannot take advantage of the fraudulent act of the agent without assuming responsibility therefor. Mick v. Royal Exchange Corp., 87 N. J. L. 607.